NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                         February 12, 2015

      Hon. Jeffrey S. Kelly                        Hon. Christopher S. Ferguson
      The Kelly Legal Group, PLLC                  P. O. Box 815369
      P. O. Box 2125                               Dallas, TX 75381
      Austin, TX 78701                             * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00393-CV
      Tr.Ct.No. 12-1551-CC4
      Style:    HILARIO VILLANUEVA AND GRACIELA VILLANUEVA v. DEUTSCHE BANK
                NATIONAL      TRUST    COMPANY   AS   TRUSTEE     FOR   THE
                CERTIFICATEHOLDERS OF THE MORGAN STANLEY ABS CAPITAL I INC
                TRUST 2003-NC10, MORTGAGE PASS THROUGH CERTIFICATES
                SERIES 2003-NC10


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: County Court at Law No. 4
           Hon. Nancy E. Rister, Williamson County Clerk